PER CURIAM.
A complaint seeking $1,500 in compensatory damages for breach of contract and total damages in excess of $5,000, including punitive damages based on fraudulent inducement as against the corporation and its agent, stated a cause of action within the jurisdictional amount of the circuit court and should not have been dismissed. See Associated Heavy Equipment Schools, Inc. v. Masiello, 219 So.2d 465 (Fla. 3d DCA 1969) (where a breach of contract is attended by a fraud which amounts to an independent tort, and circumstances constituting fraud are alleged, punitive damages may be recovered).
Reversed and remanded.